Citation Nr: 9917710	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  99-01 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss and, if so, whether entitlement to service connection 
for bilateral hearing loss is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel



INTRODUCTION
 
The veteran had periods of active duty for training, 
including a period from August 1986 to November 1986, shortly 
after which the veteran contends he began to notice the onset 
of hearing loss.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not have bilateral hearing loss which is 
related noise exposure during his August 1986 to November 
1986 period of active duty for training.
 
3.  There is no medical nexus evidence linking current 
tinnitus to the veteran's period of active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred during active 
service.  38 U.S.C.A. §§ 101(24), 1131, 5107(a) (West 1991);  
38 C.F.R. § 3.156, 3.303 (1998).

2.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991);  38 
C.F.R. §§ 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends that he has bilateral hearing loss and 
tinnitus as a result noise exposure, including artillery fire 
and airplane noise, during his period of active duty for 
training which ended in November 1986.  In an October 1998 
written statement, he wrote that he first noticed this 
hearing loss in 1987.  He indicated he had been exposed to 
noise from tanks and dynamite in service.  

The veteran's DD 214 shows that he was a cannon crewman, and 
a report of separation and record of service describes duty 
including completing a 13-week course as a cannon crewmember.

A December 1992 General Medical Examination Record of the 
veteran by the Missouri Department of Elementary & Secondary 
Education, which was of record at the time of the February 
1997 RO denial described directly below, includes a diagnosis 
of hearing loss secondary to loud noise exposure when in 
military boot camp.

A February 1997 RO rating decision denied service connection 
for bilateral hearing loss.  The veteran did not file a 
notice of disagreement with this decision.  The evidence 
considered was as follows:  Service records and service 
medical records received from the Kansas State Attorney 
General's Office to include the veteran's DD 214, examination 
of May 1986, and examination of June 1990; medical evidence 
from Dr. Ronald W. Miller dated in December 1992;  medical 
evidence from Dr. Robert D. Eagle dated in May 1991;  
Parson's State Hospital report of June 1994;  St. John's 
Regional Medical Center hospital summary for May 1993 and St. 
John's Regional medical Center audiometric report of January 
1992;  and VA examination of September 1995 from VA medical 
center Kansas City. 

The September 1995 VA examination includes a description of 
the veteran's complaints of tinnitus, as recorded by the 
examining physician.  The veteran described the condition as 
a bilateral high-pitched ringing.  Complaints of tinnitus are 
also reflected in the June 1994 audiological report from 
Parsons State Hospital and Training Center.

In September 1998 the RO received a private record of 
audiological examination dated in August 1989.  The pure tone 
audiogram reflects pure tone thresholds ranging from 40 to 55 
decibels in the left ear over the frequencies from 500 to 
4000 Hertz, and from 60 to 70 decibels in the right ear over 
the frequencies from 500 to 4000 Hertz. 

Additional medical evidence received since the February 1997 
RO denial of the veteran's claim consists of numerous state 
government, private, and military reserve medical records 
reflecting mild to moderate hearing loss in the left ear, and 
hearing loss in the right ear generally described as 
moderate, severe, or profound.

Analysis

Since no timely notice of disagreement was received from the 
veteran, the February 1997 RO decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§§ 101(24), 1131, 5107, 5108, 7105 (West 1991);  38 C.F.R. §§ 
3.303, 3.156 (1998).
 
In cases where there are claims which have been previously 
denied and which have become final, new and material evidence 
must be submitted to reopen the claims. 38 U.S.C.A. § 5108.

38 C.F.R. § 3.156 pertains to new and material evidence.  
Under this provision, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The purpose of this regulation "was not to require the 
veteran to demonstrate the new evidence would change the 
outcome of the claim; rather, it emphasizes the importance of 
a complete record for evaluation of a veteran's claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). 

"Active military, naval, and air service." This includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 C.F.R. § 3.6(a) 
(1998).

The issue of whether the evidence submitted is new and 
material is a question of law.  The credibility of the 
evidence must be presumed for the purpose of deciding whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  However, this presumption of credibility is not 
unlimited; Justus does not require VA to consider patently 
incredible evidence to be true.  Duran v. Brown, 7 Vet. App. 
216 (1994).

In the present case, the record includes new medical 
evidence, including private records of audiological 
evaluation dated in August 1989.  There is no discharge 
examination of record after the veteran's period of active 
duty for training ending in November 1986.  The August 1989 
private audiological examination report, submitted by the 
veteran in September 1998, is the earliest audiological 
evidence of record following the veteran's claimed perceived 
onset of hearing loss in 1987.  Accordingly, the Board finds 
that this evidence, not previously submitted to agency 
decisionmakers and bearing directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Board makes this determination not based on whether the 
new evidence would change the outcome of the claim; rather, 
it emphasizes the importance of a complete record for 
evaluation of a veteran's claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998). 

For the purposes of applying the laws administered by the VA, 
service connection for impaired hearing is not precluded when 
the audiological threshold in any of the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1998).

The fact that a veteran's hearing loss at the time of 
discharge did not meet the criteria set forth in 38 C.F.R. 
§ 3.385 does not preclude service connection for such hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active duty for training.  38 U.S.C.A. 
§§ 101(24), 1131.  Additionally, service connection may be 
granted for any disease or injury diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).
 
Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

The veteran has a bilateral hearing loss which is considered 
disabling for VA purposes.  See 38 C.F.R. § 3.385.  However, 
in Hensley, the Court stated that "when audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service. As the Court stated in Godfrey, supra, where there 
was no evidence of the veteran's hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service; the requirements of section 
1110 would be satisfied."

There is no competent medical evidence of record that this 
disability began during a period of active service.  During 
the December 1992 General Medical Examination  for the 
Missouri Department of Elementary & Secondary Education, the 
veteran related a history of noise exposure in service; 
however, there is no medical opinion of record to 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability (Hensley).  The veteran's 13-week period of 
military training as a cannon crewmember is consistent with 
and corroborative of noise exposure during his period of 
active service, but no medical relationship has been 
verbalized.  Accordingly, the reopened claim for service 
connection for bilateral hearing loss is not well-grounded, 
and is here denied. 

Unfortunately, there is no competent medical evidence of 
record that the tinnitus of which the veteran complains began 
during a period of active service, or that the disability is 
a result of a disease or injury which arose during active 
service.  Accordingly, the claim for service connection for 
tinnitus must be denied as not well grounded.  Caluza, Epps. 
The veteran, as a lay person, is not competent to provide 
medical opinions, so that his assertions as to medical 
diagnosis or causation cannot constitute evidence of a well-
grounded claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit.  A statement from a medical professional, 
such as a doctor, to the effect that the veteran has current 
tinnitus which is related to noise exposure during service, 
would reopen and well-ground the claim for service connection 
for tinnitus.



ORDER

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

